Citation Nr: 1214375	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  03-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lipomas.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the Veteran's claim for service connection for lipomas.  The Board previously remanded this matter in July 2006 and October 2011 so that additional actions could be undertaken prior to the Board's entry of a final decision.  Most recently, the Board directed the VA's Appeals Management Center (AMC) to arrange for the Veteran to undergo a VA medical examination in order to ascertain the nature and etiology of his claimed lipomas.  However, on remand the AMC was informed that the scheduled VA examination had been cancelled by the Veteran as he desired to withdraw his appeal; however, when the AMC subsequently attempted to confirm the Veteran's intention to withdraw his appeal, no response was received to the December 2011 correspondence mailed to the Veteran at his address of record.  In the absence of a reply, the AMC readjudicated the appellate issue through its February 2012 supplemental statement of the case, followed by its return of the case to the Board.  


FINDING OF FACT

Lipomas are not shown in service or for years following the Veteran's discharge from service and no medical professional links the Veteran's lipomas to his period of military service or any event thereof, to include reported smoke exposure from a chemical fire and arm inoculations.  


CONCLUSION OF LAW

Lipomas were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The issue now before the Board was remanded by the Board most recently in October 2011, and on one prior occasion, in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development requests appear to have been completed as directed, and it is of note that neither the appellant, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for service connection for lipomas, herein denied, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the September 2002, December 2004, and September 2006 letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claim in question in November 2002, in accord with Pelegrini.  However, complete VCAA notice to include that pertaining to the assignment of ratings and effective dates under Dingess necessarily followed entry of the initial adjudicatory action.  Any error as to the timing of the VCAA notice provided was, however, cured by subsequent readjudication of the merits of the claim presented through supplemental statements of the case issued in March 2011 and February 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has not been provided a VA medical examination, although every attempt was made to do so in an effort to determine the nature and etiology of his claimed lipomas.  The Veteran it is shown requested that the VA examination requested by the Board through its most recent remand and, for which he received advance notice of its date, time, and location, be cancelled.  On the basis of the Veteran's election to forego any such medical examination, the Board must decide the merits of the issue presented on the basis of the evidence on file, which includes service treatment records, records of postservice medical treatment, internet medical articles, and the Veteran's own statements.  Accordingly, further development action relative to the claimed lipomas is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted when a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).



38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as is the case here, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Combat involvement of the Veteran is neither alleged nor shown.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran argues that he initially noted the presence of skin cysts or lipomas while he was on active duty.  He reports having those lipomas removed beginning in 1989 and in various body areas, including the arms, legs, chest and back.  He attributes his lipomas to inservice arm injections and, alternatively, to inservice smoke exposure from a chemical fire on the flight line at McCord Air Force Base in 1980.  He directs the Board's attention to several medical articles relating to lipomas which were taken from the internet.  

No cysts or lipomas were noted in examination and treatment records compiled in service or for years following service discharge.  The Veteran's involvement exposure to smoke from a chemical fire in 1980 or complications from inservice injections are not documented therein.  Postservice, medical records from 2002 initially document the existence of skin lipomas of a non-malignant type and when he was seen by VA on an outpatient basis in March 2003, a 20-year history of painful lipomas was set forth by the Veteran, with surgical removal of six lipomas during the previous 10-year period.  Much additional evaluation and treatment of lipomas are indicated subsequent to 2002.  



The Veteran himself alleges that he first observed his lipomas when on active duty and he attributes his lipomas to inservice inoculations and/or smoke exposure.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's observation of one or more inservice lipomas is not accompanied by any evidence substantiating their presence either through medical data compiled in service or by corroborating lay evidence.  The internet data regarding lipomas are instructive, but they do not specifically pertain to the Veteran's case, either in terms of verifying the presence of his lipomas or their nexus to service.  Rather, examination and treatment records compiled in service and which pertain to this Veteran are wholly negative for lipomas or a history thereof and there exists a substantial period after service of some twenty years when not a single lipoma is verified by any source other than the Veteran.  While a 20-year history of lipomas was set forth by the Veteran in 2003, the record is devoid of any finding or opinion from a medical professional linking the Veteran's lipomas to his period of military service or any event thereof, including the reported smoke exposure and arm inoculations.  Twenty years prior to March 2003 would be after he was discharged from active duty in June 1981.  Thus, the Veteran contradicts himself by asserting in one instance that Lipomas have existed since service and in another instance he asserts they have existed since 1983.  It is reasonable to conclude that the Veteran would have made every effort to correctly report, in March 2003, the length of time he had experienced Lipomas because he was making such report in connection with obtaining appropriate health care.  In order to obtain the best health care possible he would have made every effort to accurately report his medical history.  His reports of Lipomas since service have been made in connection with this claim for benefits.  The Board believes that a person who is motivated by obtaining the best health care possible is more likely to report the most accurate history than is one who is motivated by obtaining benefits.  Thus, the Board finds his report, in March 2003, of a twenty year history of Lipomas to be accurate and his contradictory report of Lipomas since service to not be credible.  It, too, is noteworthy that the Veteran is not competent to offer a medical diagnosis or opinion as to nexus, given the absence of any indicated medical schooling or training on his part.  In all, while there is evidence for and against entitlement, the evidence contraindicating entitlement to service connection for lipomas greatly outweighs that evidence supporting entitlement thereto.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for lipomas, and that being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for lipomas is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


